Citation Nr: 1429202	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD).

3.  Entitlement to an initial compensable rating for brain arachnoid cyst.

4.  Entitlement to an initial compensable rating for migraine headaches.

5.  Entitlement to a separate compensable rating for left hand numbness (dominant), associated with the service-connected multilevel cervical spondylosis.

6.  Entitlement to a separate compensable rating for right hand numbness (non-dominant), associated with the service-connected multilevel cervical spondylosis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  The Veteran was notified in July 2012 that a transcript of the hearing could not be produced.  The Veteran opted for a new hearing and testified at a November 2012 Central Office hearing before the undersigned.  A transcript of the November 2012 proceeding is of record. 

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

The issues of entitlement to initial compensable ratings for brain arachnoid cyst and for migraine headaches, and entitlement separate compensable ratings for left and right hand numbness associated with the service-connected multilevel cervical spondylosis are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's sleep apnea originated during his active service.

2.  For the entire appeal period, the Veteran's GERD has been manifested by regular, although not persistent, pyrosis and regurgitation, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Throughout the initial rating period, the criteria for a 10 percent rating, but not higher, for GERD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

The Veteran's March 1979 enlistment examination report shows that he entered service free from complaints related to sleep apnea.  Clinical notes throughout his longstanding period of active service are also without mention of symptoms or diagnosis of sleep apnea.  The March 1999 retirement examination report also is without mention of sleep apnea, and the Veteran himself reported no history of frequent trouble sleeping on the Report of Medical History.  While there is no clinical notation of symptoms of sleep apnea in service, a fellow serviceman who served with the Veteran at the Naval Strike and Air Warfare Center in Fallon, Nevada, from 1994 to 1998, submitted a statement in February 2012 indicating his personal observation of the Veteran having breathing and snoring issues while sleeping.  The Veteran was observed gasping for air and choking, which caused him to wake up.  This fellow serviceman recalled the Veteran complaining daily of constantly being tired due to a lack of sleep.

In October 2000, the Veteran reported to a physician that he experiences excessive daytime somnolence and nocturnal snoring.  The physician deemed this "probably obstructive sleep apnea."  The records show that the Veteran was then treated for sleep apnea.  October 2005 clinical notes indicate that a CPAP was used for the prior 2 1/2 years.  The Veteran underwent septoplasty to treat sleep apnea in December 2005.  At the time of his March 2009 claim, the Veteran again reported use of a CPAP machine to treat his sleep apnea.  

A February 2010 VA examiner confirmed the Veteran's sleep apnea diagnosis and use of a CPAP machine.  The VA examiner noted that private medical records show an indication of probable sleep apnea shortly after retirement from active service, and that the Veteran had problems with obesity during active service, which is "a major contributing factor to obstructive sleep apnea."  The examiner, however, found that although the Veteran may have had sleep apnea during service, there is no record of same, and thus no opinion was issued as the examiner would have to resort to mere speculation.  

In October 2010, a private physician noted to be Board Certified in Sleep Medicine submitted a report in support of the Veteran's claim.  This physician noted the Veteran's report of symptoms beginning in the mid-1990's, as well as his ongoing weight problem, noting that sleep apnea is commonly worsened by obesity.  The physician also noted that the Veteran's sleep apnea was severe in 2002 per an overnight polysomnogram.  The physician concluded that the Veteran's history is consistent with the presence of sleep apnea in the mid 1990's.  The physician also indicated that the necessity of surgery by 2005 is indicative of sleep apnea, anatomic in nature, present for many years prior to the formal diagnosis.

Competent and credible lay statements of personal observations by a fellow serviceman, as well as the Veteran's lay statements, establish that the Veteran had symptoms of daytime somnolence and snoring during his active service.  Following service, sleep apnea was noted as probable in 2000 and confirmed by 2002.  While a VA examiner failed to render a nexus opinion, a private physician reported, with a thorough rationale, that the Veteran showed signs of sleep apnea in the mid-1990's during active service, and that the nature of treatment received in 2002 and 2005 was indicative of sleep apnea present for many years prior.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current diagnosis of sleep apnea, which is etiologically related to the symptoms initially experienced during active service, including snoring with breathing difficulties at night followed by daytime somnolence.  The record includes private nexus evidence in support of the Veteran's claim.  The only VA examination of record is without a nexus opinion.  There is no contrary medical opinion of record.  Therefore, entitlement to service connection for sleep apnea is warranted. 

II.  Initial Rating Claim

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in May 2009 and September 2009, prior to the initial adjudication of this claim in June 2010. 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service VA medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations as to his GERD.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since the examination.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran.  The Board will now address the merits of this claim. 


B.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

C.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

D.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The RO awarded service connection for GERD by way of the June 2010 rating decision under appeal and assigned a noncompensable rating.  The Veteran perfected this appeal and contends that a compensable rating is warranted.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  In this regard, the RO has rated the Veteran's service-connected GERD under Diagnostic Code 7346, analogous to hiatal hernia.  

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

Historically, the Veteran, during active service, developed esophageal erosion and underwent a Nissen fundoplication in 1989.  He presently treats for reflux as a result and is service connected for GERD.  At the time of the May 2010 VA examination, the Veteran reported that he managed his GERD with over-the-counter antacids.  He reported no vomiting, dysphagia, esophageal distress, hematemesis or esophageal dilation, but did confirm heartburn/pyrosis and esophageal regurgitation of partially digested food.  There were no signs of anemia on examination.  The examiner found these symptoms to cause moderate problems with usual daily activities, such as eating and diet.

The Veteran, in his June 2011 notice of disagreement, reported that his reflux symptoms occur two to three times per week.  More recently, in November 2012, the Veteran provided testimony at a hearing indicating that he had severe heartburn several times per week, with regurgitation more rare, occurring several times per month.

Thus, the evidence suggests that throughout the period of the claim, the Veteran's service-connected GERD has been manifested by regular, although not persistent, regurgitation and heartburn (pyrosis).  There is no indication in the medical evidence or in the Veteran's lay statements that he has experienced persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  There are however, two of these symptoms, regurgitation and pyrosis, occurring in a less severe fashion.  Thus, the criteria for a 10 percent rating, but no more, for GERD under Diagnostic Code 7346 are met throughout the period of the claim.


ORDER

Service connection for sleep apnea is granted.

The Board having determined that the Veteran's gastroesophageal reflux disease  warrants a 10 percent rating, but not higher, throughout the initial rating period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Veteran's claims related to his brain arachnoid cyst, migraine headaches, and right and left upper extremities require additional development prior to adjudication.

Arachnoid Cyst and Headaches

The Veteran contends that a compensable rating is warranted for both the arachnoid cyst and his headache disorder.  The RO has assigned a noncompensable rating for the Veteran's arachnoid cyst under 38 C.F.R. § 4.124a, Diagnostic Code 8003.  Under these rating criteria, a minimum 60 percent rating is warranted for a benign growth of the brain.  Residual manifestations are rated minimally 10 percent disabling consistent with impairment of motor, sensory or mental function.  38 C.F.R. § 4.124a.  In this case, the Veteran's cyst is shown in a February 2000 MRI of the brain as a multilocular cystic mass measuring approximately 9 x 6 x 6 centimeters in transverse, craniocaudal and anteroposterior dimensions.  This mass was noted to result in some compression of the cerebellum.  It is unclear, however, whether the Veteran's arachnoid cyst is a growth of the brain.  

Furthermore, it is unclear whether the Veteran's headaches are a residual of the cyst, a manifestation of another service-connected disability, or a separate migraine headache disability.  An October 2000 clinical record discusses the Veteran's cerebellar arachnoid cyst, as well as his headaches.  The headaches are noted to be possibly migrainous.  A February 2010 VA examiner discussed the cyst and the headaches and suggested that the headaches are associated with the service-connected cervical spine disorder.  The Veteran's November 2012 hearing testimony suggests that his headache disorder is a manifestation of the arachnoid cyst on his brain.  The distinction between the headaches as a residual of the Veteran's cerebellar arachnoid cyst versus as a separate manifestation of the cervical spine disability is important to this analysis.  

The Board, therefore, has determined that remand of both claims is necessary for the purpose of affording the Veteran an appropriate VA examination to assess the nature of the Veteran's arachnoid cyst, to include a determination as to whether it is a growth of the brain, as well as to determine any associated symptoms and impairment, to include a determination as to whether the Veteran's headaches are due to the cyst.

Right and Left Upper Extremities

The June 2010 rating decision under appeal awarded service connection for a cervical spine disability with associated paroxysmal, transient paresthesias in the arms, legs and chest.  The RO assigned a 10 percent rating for this disability.  The Veteran contends that separate compensable ratings are warranted for the numbness he experiences associated with the cervical spine disability.  The Veteran has not had a VA examination of his upper extremities since May 2010, more than four years ago.  Thus, the Board does not have sufficient evidence to determine the current nature and extent of the neurological impairment in the Veteran's upper extremities.  Therefore, the Board has determined that these issues must be remanded for the purpose of affording the Veteran an appropriate VA examination. 

Records

While the case is in remand status, development to obtain any outstanding records pertinent to these claims also should be completed.  Records dating from 2000 to January 2006, most recently from the 375th Medical Group at Scott Air Force Base, are within the claims files.  In his June 2011 notice of disagreement, the Veteran reported that he had an MRI of the brain in August 2010, and follow up treatment in September 2010.  These records are not available for the Board's review in either the paper or electronic claims files.  On remand, relevant outstanding records must be obtained and associated with the record.  38 C.F.R. § 3.159(c)(2) (2013).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain relevant and ongoing VA treatment records related to treatment of the Veteran's arachnoid cyst, migraine headaches and right and left hand numbness associated with the service-connected multilevel cervical spondylosis.  Records should include those dating since January 2006, including but not limited to the August 2010 brain MRI and subsequent treatment.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified. 

2.  Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and severity of the arachnoid cyst and headache disorder.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished, to include MRI of the brain.

The examiner must assess whether the Veteran's arachnoid cyst is a growth of the brain.  The examiner should also discuss what, if any, symptoms and impairment that the Veteran experiences due to the cyst.  Further, the examiner should discuss the Veteran's headache disorder, to include a determination as to the current severity of the disorder, as well as a determination as to whether the Veteran's headaches are due to his arachnoid cyst.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and severity of the right and left hand numbness associated with the service-connected multilevel cervical spondylosis.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 
 
4.  The RO or the AMC also should undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues of entitlement to an initial compensable rating for both brain arachnoid cyst and migraine headaches, as well as the issue of entitlement to separate compensable ratings for right and left hand numbness associated with the service-connected multilevel cervical spondylosis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


